On Petition for a Rehearing.
Woods, C. J.
Not disputing any proposition of law or fact contained in the original opinion, counsel for the appellee say, that, in order to have recovered in the action, the plaintiff should have established at least two things: 1st. That there was an actual indebtedness or liability on the part of Benjamin F. Slate; and, 2d. That the conveyance to Parmelia A. Slate was either fraudulent'or voluntary. An elaborate argument is made to show that the evidence, instead of supporting the first proposition, shows that it is not true. By demurring to the evidence the appellee withdrew from consideration so much of it as was favorable to her, and left to the court the° question whether there was sufficient evidence favorable to the plaintiff to establish every fact essential to his right of recovery. Ruff v. Ruff, 85 Ind. 431, and cases cited. The alleged cause of action against Benjamin F. Slate was a promissory note which he had wrongfully procured to be destroyed. That he executed the note is clearly shown, and, also, that he never paid it; and while it may be that upon all the evidence offered the court might have found that the note was cancelled rightfully, it might also have found the contrary, and this court could not have disturbed the decision; but rejecting, as upon the demurrer it was bound to reject, so much of the evidence as was favorable to the appellee, the court could not have reached any other conclusion than it did, namely, that the note was improperly cancelled.
- It follows that a rehearing would be useless. The petition is therefore overruled.